DETAILED ACTION
	This office action is in response to the communication filed on April 28, 2022. Claims 1-5 and 7-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
After an updated search and a thorough examination of the present application in light of the prior art made of record, claims 1-5 and 7-20 are allowed.
The prior art of record Roberts (US Pub 2015/0302086) discloses identifying one or more characteristics of an audio segment captured during a live performance, and comparing the captured live audio segment with a list of retrieved audio pieces related to the live performance.
The prior art of record Wang (US Pub 2011/0276333) discloses identifying start position of an audio track based on a received audio segment, identifying lyrics information associated with the audio track, and displaying the lyrics information based on the identified start position.
The prior art of record Sharp (US Pub 2018/0366097) discloses converting received audio segments into text lyrics information using speech recognition and comparing a first lyric information with a second lyric information.
The prior art of record Mishra (US Pub 2018/0144746) discloses various audio parameters such as a rate-of-speech parameter, a phonetic parameter, an intensity of overtones, a pronunciation parameter, a prosody parameter, and one or more psychoacoustic parameters.
The prior art of record Mahar (US Pat 11,245,950) discloses separating vocal portion and instrumental portions in an audio data, transcribing the lyrics in the vocal portion, comparing the lyrics with a third party lyrics to identify missing words or incorrect words, and synchronizing the lyric files.
The prior art of record neither teaches nor fairly suggests in combination elements recited in applicant’s independent claims 1, 14, and 20, such as “determine identification information associated with a first performer-of-interest at a live event, retrieve a set of audio tracks from a plurality of audio tracks based on the determined identification information, wherein the set of audio tracks are associated with the first performer-of-interest, receive a first audio segment associated with the first performer-of-interest from an audio capturing device at the live event, convert the received first audio segment to first text information, compare the first text information with second text information, wherein the second text information is associated with a first audio portion of each of the retrieved set of audio tracks, the first text information corresponds to a portion of first lyrics information associated with the received first audio segment, and the second text information corresponds to a portion of second lyrics information associated with the first audio portion of each of the retrieved set of audio tracksReply to Office Action of January 28, 2022” in combination with “determine a first audio track from the retrieved set of audio tracks based on the comparison between the first text information and the second text information, identify a start position of the determined first audio track, based on absence of lyrics in a portion of the determined first audio track and the received first audio segment, identify third lyrics information associated with the determined first audio track, wherein the third lyrics information is different from the first lyrics information and the second lyrics information, and control a display screen to display the third lyrics information of the determined first audio track based on the identified start position”.
The dependent claims 2-5, 7-13, and 15-19, being definite, further limiting, and fully enabled by the specification are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZWANUL MAHMOOD whose telephone number is (571)272-5625. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REZWANUL MAHMOOD/Examiner, Art Unit 2164

June 17, 2022       

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164